              Case 1:19-cr-00575-CCB Document 55 Filed 03/04/21 Page 1 of 1
                                              U.S. Department of Justice
                                                           United States Attorney
                                                           District of Maryland

Christine Goo                                              Suite 400                       DIRECT: 410-209-4924
Assistant United States Attorney                           36 S. Charles Street              MAIN: 410-209-4800
Christine.Goo@usdoj.gov                                    Baltimore, MD 21201-3119           FAX: 410-962-0717


                                                                  March 4, 2021


The Honorable Catherine C. Blake
United States District Court for the District of Maryland
101 W. Lombard St.
Baltimore, MD 21201

           RE:        United States v. Davante Harrison, et al.
                      Criminal Number CCB 19-575

Dear Judge Blake:

       This is the sixth status letter for the above-captioned case. There are two defendants
charged in this case. The Government’s plea negotiations with both Defendants continue to date.
The Government has not been informed of any motions that defense counsel anticipates filing.

           Please let me know if there are any questions.

                                                                  Sincerely,

                                                                  Robert K. Hur
                                                                  United States Attorney

                                                                  ____/S/_____________________________
                                                                  Christine Goo
                                                                  Assistant United States Attorney


CC:        Tyler Mann, Esquire
           John Cox, Esquire
